Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 14-16, 18, 19, 22-23, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2020/0145921 A1) in view of He et al. (U.S. Pub No.2019/02544110 Al)  in further view of Wu et al. (U.S. Pub No. 2020/0359314 A1)

1. Zhang teaches a method of wireless communication at a base station, comprising: configuring a user equipment (UE) with wake-up signal (WUS) resources to monitor fora WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake- up]; a measurement resource] a measurement resource [par 0081, WTRU, or any other device described herein that is capable of wireless communications. In the example of FIG. 8, the N-th non-wake-up WUS may carry additional information of next SS or RS resources or measurement slots in which the UE may measure and for which the UE may obtain DL timing and frequency. For example, such a WUS may contain a timing offset to next SS or RS resources or measurement slots].
	 Zhang fail to show determining a conflict in time with the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the measurement resource for the UE.
 	In an analogous art He show determining a conflict in time with the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging.
In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT par 0422, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems
 	Zhang and He fail to show skipping transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the measurement resource
 	In an analogous art Wu show skipping transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the measurement resource [par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.


3. Zhang, He, and Wu creates the method of claim 1, further comprising: starting a DRX on-duration associated with the WUS without transmitting the WUS in response to determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]

4. Zhang, He, and Wu provide the method of claim 3, Zhang, He, and Wu fail to show wherein the base station starts the DRX on-duration using default wake-up information.
par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

5. Zhang, Wu, and He disclose the method of claim 4, Zhang and Wu fail to show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the UE or assistance information of the UE.
 	In an analogous art He show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the UE or assistance information of the UE [par 0179, A WUS for a UE operating in connected mode can be UE-specific or UE-group common. The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

6. Zhang, He, and Wu creates the method of claim 1, wherein the conflict comprises at least a part of the WUS resources overlapping with an active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

7. Zhang, He, and Wu provides the method of claim 1, wherein the WUS carries wake-up information comprising at least one of a wake-up indication, a bandwidth part identifier, a carrier identifier, or a request for a channel state report [Zhang par 0084, If the WUS carries SS/RS information (timing and etc.), the UE may wake up at the exact timing indicated by the SS/RS information carried in the received WUS to detect and process SS /CSI-RS]

8. Zhang and Wu create the method of claim 1, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the management resources for the UE, and wherein the management resources having the higher priority than the WUS resources include at least one of a radio resource 
 	 In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the management resources for the UE, and wherein the management resources having the higher priority than the WUS resources include at least one of a radio resource management (RRM) resource, radio link monitoring (RLM) resource, or a beam-management resource [par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a VE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.


9. Zhang He, and Wu provides the method of claim 1, wherein the conflict comprises a gap in time between a start of the WUS occasion and an end of the active time or monitoring occasion of the other resources that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].


14. Zhang He, and Wu defines the method of claim 1, further comprising transmitting wake-up information to the UE on a different channel from the WUS resources configured for the UE, wherein the different channel comprises one or more of a downlink control channel and a downlink shared data channel; and configuring the UE to monitor the different channel for the wake-up information [Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR-PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake-up signal indicates a non-wake up condition, the wireless communications device may (i) increment the counter, and (ti) adjust the size of the next extended WUS time].


15. Zhang creates an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: configure a user equipment (UE) with wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, par 0206, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the QNB, a wake-up signal during a configured WUS time window and determine whether a wake-up];
 	Zhang fail to show determine a conflict in time with the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the measurement resource for the UE; 
 	In an analogous art He show determine a conflict in time with the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there par 0422, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems

 	In an analogous art Wu show skip transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE[par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.

16. Zhang provide a method of wireless communication at a user equipment (UE), comprising: receiving a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake- up];
 	Zhang fail to show determining a conflict in time for the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the measurement resource for the UE; 
 	In an analogous He show determining a conflict in time for the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency]; wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the measurement resource for the UE [par 0422, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems
 	Zhang and He fail to show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE.
 	In an analogous art Wu show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE[ par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].


18. Zhang, He, and Wu display the method of claim 18, further comprising: starting a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]

19. Zhang, He, and Wu create the method of claim 18, Zhang, He, and Wu fail to show wherein the UE starts the DRX on-duration using default wake-up information.
 	In an analogous art He show wherein the UE starts the DRX on-duration using default wake-up information [par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption


20. Zhang, He, and Wu disclose the method of claim 16, wherein the conflict in time further comprises at least a part of the WUS resources for the UE overlapping in time with an active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

21. Zhang He, and Wu describe the method of claim 16, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the measurement resource for the UE, and wherein the measurement resource having the higher priority than the WUS resources include at least one of a radio resource management (RRM) resource, a radio link monitoring (RLM) resource, or a beam-management resource.
par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a VE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption

22. Zhang, He, and Wu conveys the method of claim 16, wherein the conflict further comprises a gap in time between a start of the WUS occasion and an end the measurement resource that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE. [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].

23. Zhang, He, and Wu displays the method of claim 16, further comprising: transmitting UE capability information or assistance information to a base station, the UE capability information or the assistance information comprising an indication of a threshold of transition time for transitioning from transmitting or receiving communication during the active time to monitoring for the WUS occasion [Zhang, par 0126, 1000 for transitions from WUS non-reachable to WUS reachable in accordance with one embodiment, which may be used in combination with any of the embodiments described herein. While each step of the procedure 1000 in FIG. 10 is shown and described separately, multiple steps may be executed in a different order than what is shown, in parallel with each other, or concurrently with each other. The procedure 1000 is performed by a UE as an example, but the procedure 1000 may also be performed by a wireless communications device, WTRU, or any other device described herein that is capable of wireless communications].

27. Zhang, He, and Wu define the method of claim 26, further comprising receiving wake-up information from a base station on a different channel from the WUS resources Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR-PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake-up signal indicates a non-wake up condition, the wireless communications device may (I) increment the counter, and (ii) adjust the size of the next extended WUS time].


28. Zhang teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake- up];
 	Zhang fail to show determine a conflict in time for the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time for the UE; 
[par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency]; wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time for the UE[par 0422, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX].

 	Zhang and He skip monitoring for the WUS during the WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE.
 	In an analogous art Wu show skip monitoring for the WUS during the WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE [par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRxX< is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.

29. Zhang, He, and Wu disclose the apparatus of claim 28, wherein the memory and the at least one processor are further configured to: start a DRX on-duration associated with Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle}

30. Zhang, He, and Wu create the apparatus of claim 28, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

31. Zhang, He, and Wu defines the apparatus of claim 28, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the measurement resource resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of a radio resource 
 	In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the measurement resource resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of a radio resource management (RRM) resource, a radio link monitoring (RLM) resource, or a beam-management resource [par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a VE needs to power up before a DRX ON period to track the channel in preparation for the
RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

32. Zhang He, and Wu defines the apparatus of claim 28, wherein the conflict further comprises a gap in time between a start of the WUS occasion and an end of the measurement resource that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].


Response to Arguments


Neither Zhang nor Wu disclose or suggest “determining a conflict in time for the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources” and further fail to disclose or suggest “skipping monitoring for the WUS during the WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE,” as in amended claim 16. 
For at least this combination of reasons, the Applicant submits that the proposed combination of Zhang and Wu fails to disclose or suggest all of the subject matter of claim 16, and similarly of independent claims 1, 15, and 28. He, which is cited 

The applicant’s argument is moot in view of newly rejected claims. He shows, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE in paragraph 0422, which disclose WUS occasion that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the measurement resource for the UE.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468